COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-531-CR
  
  
DAVID COPADO JARAMILLO                                                  APPELLANT
  
V.
  
THE STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT 
COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
was convicted by a jury of attempted murder, and the trial court sentenced him 
to sixteen years’ confinement in the Institutional Division of the Texas 
Department of Criminal Justice.  In one point, Appellant contends that the 
evidence is legally insufficient to support his conviction.  Because we 
hold that the evidence is legally sufficient to support Appellant’s 
conviction, we affirm the trial court’s judgment.
        The 
complainant, Appellant’s wife, testified that she and Appellant were sitting 
on the porch when she became unable to breathe and felt something warm, which 
she realized was her own blood.  She also testified that Appellant was 
moving his hands up and down over her, stabbing her.  In a grassy area near 
the porch, the officer on the scene discovered a knife from a set that Appellant 
had purchased.
        The 
complainant testified that based on the number of her scars, Appellant had 
stabbed her eighteen times.  As a result of the stabbing, the complainant 
sustained a punctured lung, and doctors had to remove her spleen and redo her 
previous gastric bypass surgery.
        Based 
on the applicable standard of review,2 we hold that 
the evidence is legally sufficient to support Appellant’s conviction for 
attempted murder.
        Having 
overruled Appellant’s sole point, we affirm the trial court’s judgment.
  
  
                                                                           PER 
CURIAM
  
 
PANEL F:   DAUPHINOT, 
GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. 
App. P. 47.2(b)
 
DELIVERED: December 9, 2004


NOTES
1.  See
Tex. R. App. P. 47.4.
2.  See 
Emery v. State, 881 S.W.2d 702, 705 (Tex. Crim. App. 1994), cert. denied, 
513 U.S. 1192 (1995); Narvaiz v. State, 840 S.W.2d 415, 423 (Tex. Crim. 
App. 1992), cert. denied, 507 U.S. 975 (1993).